                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                      Case No. 18-cv-01132-KAW
                                   8                     Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.
                                                                                             Re: Dkt. Nos. 15, 16
                                  10     RK INVESTMENT PROPERTIES, INC.,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 16, 2018, Plaintiff filed a motion for default judgment. (Dkt. No. 12.) On

                                  14   November 19, 2018, the Court issued an order stating that if Defendant failed to file an opposition

                                  15   by the deadline under Civil Local Rule 7, Plaintiff was to file and e-mail a proposed order by the

                                  16   reply deadline. (Dkt. No. 15.) The proposed order was to be structured as outlined in Attachment

                                  17   A to the November 19, 2018 order, and "include all relevant legal authority and analysis necessary

                                  18   to establish the case." (Id.)

                                  19          As no opposition was filed, Plaintiff's proposed order was due by December 7, 2018.

                                  20   Plaintiff did not, however, submit the proposed order or provide a chambers copy of the motion

                                  21   for default judgment. On December 12, 2018, the Court again ordered Plaintiff to file the

                                  22   proposed order and to provide a chambers copy of the motion for default judgment by December

                                  23   18, 2018. (Dkt. No. 16.)

                                  24          As of the date of this order, Plaintiff has still failed to submit the proposed order or a

                                  25   chambers copy of the motion for default judgment. The Court ORDERS Plaintiff to show cause

                                  26   why Plaintiff should not be sanctioned for repeatedly failing to comply with Court orders by: (1)

                                  27   submitting the proposed order, (2) providing a chambers copy of the motion for default judgment,

                                  28   and (3) explaining why Plaintiff has not complied with the Court's orders. Plaintiff's response is
                                   1   due by December 28, 2018.

                                   2         IT IS SO ORDERED.

                                   3   Dated: December 19, 2018
                                                                       __________________________________
                                   4                                   KANDIS A. WESTMORE
                                   5                                   United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                   2
